Per Curiam.
The opinion of the Supreme Court states fully the facts leading up to this suit. It is claimed for the appellants, and the claim seem substantiated, that the Supreme Court misapprehended the stipulation of facts in saying that the “care and custody” of the land in question passed to the park commission. On the contrary, the stipulation states that the care and custody of the abandoned reservoir and its *254appurtenances were retained by the city. This, however, is not material in the view that we take of the case, which is, that under section 18 of the County Park act of 1895 (Pamph. L., pp. 169, 183; Comp. Stat., pp. 4168, 4178), there was, as pointed out by the Supreme Court, a valid “transfer” of the park land including the reservoir site, to the park commission, subject as to1 such site to a reservation of use for reservoir purposes, and that such transfer being so effected, the city could not resume user of the site for any other purpose.
Section 18 of the County Park act, ubi supra, is attacked as not within the title of the act (“An act to establish public parks in certain counties in this state, and to regulate the same).” We hardly think this argument can be pressed seriously, in view of the great mass of legislation bearing-similar or cognate titles, and its general acceptance by the courts and bar. In the case of Attorney-General v. McKelvey, 78 N. J. L. 621, a case of the greatest importance argued by eminent counsel, the question of sufficiency of title was not even alluded to; a circumstance pointedly commented on by the Chief Justice in Quigley v. Lehigh Valley Railroad Co., 80 Id. 486, 491, where the title of a statute was drawn in question and upheld,. and later by Mr. Justice Parker in Mount v. Howell, 85 Id. 487, 489. We deem section 18 within the scope of the title of the County Park act, and this being so-, and the transfer being valid under that section, the judgment of the Supreme Court will be affirmed on this ground without reference to other matters discussed by that court.
For affirmance — The Chancellor, Chiee Justice, Swayze, Parker, Kalis ch, Black, Katzenbach, White, Gardner, Ackerson, Van Buskirk, JJ. 11.
For reversal — None.